DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed July 14, 2022. Claims 53-63 were previously pending. Applicant did not amend any claims.
Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,704,090 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the acceptance of the terminal disclaimer the previously presented obviousness-type double patenting rejection is withdrawn.
This office action is made non-final because of new grounds for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 53-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterlini-Brechot et al. (US 2005/0049793 A1; published March 2005 with a priority date to April 2002; cited in the IDS), Dhallan (US 2004/0137470 A1; published July 2004; cited in the IDS) and  Fan et al. (Cold Spring. Harb. Symp. Quant. Biol., vol. LXVIII, pp. 69-78, 2003; cited in the IDS).
A) Regarding claim 53, Paterlini-Brechot et al. teach determining fetal aneuploidy from a maternal blood sample by enrichment of fetal cells (= fetal genomic DNA) from maternal blood sample and determining whether a chromosome is aneuploid or not by analysis of a number of loci on each of the chromosomes. The analysis can be performed using SNPs and array hybridization (page 2, [0020] and [0023]-[0029]; page 3-4; page 5, [0063] and [0067]-[0072]; page 5-6, [0073]).
Regarding claim 54, Paterlini-Brechot et al. teach samples obtained within a first or second trimester (page 3, [0035]).
B) Paterlini-Brechot et al. do not teach specific methods of genotyping and using SNPs to determine the presence of aneuploidy.
C) Regarding claim 53, Dhallan teaches detection of chromosomal aneuploidies in maternal blood samples by quantitating the ratio of intensities of multiple SNPs on different chromosomes to detect the increased chromosome copy number (page 3, [0035]-[0043]; page 4, [0044]-[0047]; page 6, [0063]-[0064]; page 6-7, [0065]; page 7, [0066]; page 8, [0075]; page 9, [0081]-[0088]; page 36, [0374]-[0382]; page 36-37, [0383]; page 37-40]).
Dhallan teaches increasing the content of fetal DNA (= enrichment) in mixed blood samples ([0057]-[0058]; [0074]-[0075]; [0175]-[0176]; [0372]-[0373]; [0594]; [0617]-[0624]).
Regarding claim 63, Dhallan teaches oligonucleotide microarray (page 6, [0064]; page 6-7, [0065] page 7, [0066]).
D) Dhallan teaches analysis of polymorphisms using BeadArray technology (page 7, [0066], but do not specifically teach details of the method.
E) Regarding claims 53 and 55-63, Fan et al. teach SNP detection by BeadArray technology comprises the following steps:
-	labeling the genomic DNA with biotin (Fig. 2; page 70, 6th paragraph; page 77, fourth paragraph);
-	immobilizing the biotin-labeled gDNA to a solid support, wherein the solid support comprises a magnetic or paramagnetic particle and further comprising a paramagnetic coating (Fig. 2; page 70, 6th paragraph; page 77, fourth paragraph);
-	hybridizing probes to each of a plurality of loci in the gDNA (Fig. 2; page 70, 7th and 8th paragraph; page 77, fifth paragraph);
-	ligating the hybridized probes at each locus to each other to create an amplification template specific to each locus, wherein the ligation occurs while the gDNA is attached to the particle, thereby forming an amplification template annealed to the gDNA attached to the particle, and wherein the amplification template comprises universal PCR primer sites and the amplification comprises hybridization of universal primers to the universal PCR primer sites (Fig. 2; page 70, 7th and 8th paragraph; page 77, sixth paragraph); 
-	amplifying the amplification template specific to each locus to create amplification products (Fig. 2; page 70, last paragraph; page 71, first paragraph; page 77, 7th paragraph);
-	releasing the amplification template from the biotin-labeled gDNA attached to the particle (Fig. 2; page 77, 8th paragraph);
-	hybridizing the amplification products to probes on a microarray (page 71, second and third paragraph; page 77, 9th paragraph).
Regarding claim 59, Fan et al. teach providing three probes for each locus (Fig. 2; page 70, 7th paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a BeadArray method as described by Fan et al. to determine intensities of SNPs on multiple chromosomal sequences in genomic DNA obtained from fetal samples in the methods of aneuploidy detection of Paterlini-Brechot et al. and Dhallan.
The motivation to do so is provided by Fan et al. (page 69, last two paragraphs, continuing on page 70):
“We developed an array technology based on random assembly of beads in micro-wells located at the end of an optical fiber bundle (Michael et al. 1998). This technology has advantages over conventional microarrays and is particularly suited to the needs of high-throughput genotyping (Oliphant et al. 2002; Gunderson et al. 2004). Arrays currently in use have up to 50,000 beads, each ~3 microns in diameter. The beads are distributed among 1,520 bead types, each bead type representing a different oligonucleotide probe sequence. This gives, on average, ~30 copies of each bead type, with the result that a genotype call is based on the average of many replicates. The inherent redundancy increases robustness and genotyping accuracy. We took advantage of the fact that the arrays have a small footprint to design an array matrix, comprising 96 arrays arranged in an 8 x 12 matrix that matches the well spacing of a standard microtiter plate (Fig. 1). With this format, samples can be processed in standard microtiter plates, using standard laboratory equipment. The array matrix is then mated to the microtiter plate, allowing 96 hybridizations to be carried out simultaneously. At the current multiplex level of 1,152, a total of ~110,000 genotypes can be obtained from each matrix of 96 arrays.”
Therefore one of ordinary skill in the art at the time of the invention would have realized that using the BeadArray system to detect SNPs in the method of aneuploidy detection of Patrelini-Brechot et al. and Dhallan provided advantages of reduced cost and time in determining which SNPs should be used for copy number variation detection and by detection of the SNPs, since thousands of SNPs can be analyzed in a single run. The further advantage of the BeadArray system is that genomic DNA can be analyzed directly, without preamplification, therefore minimizing the potential of detection of polymerase-introduced errors as SNPs.
9.	 No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 29, 2022